DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 03/17/2021 contains an inadvertent error where the signature is missing the second “/”. This issue is resolved with the supplemental filing on 04/19/2021. The reply filed 03/17/2021 will be considered a bona fide response.
Response to Arguments
Applicant's arguments filed 03/17/2021 and 04/19/2021 have been fully considered and are persuasive. 
Specifically applicant argues that Taylor discloses that a remote server may be capable of communicating with a plurality of spectrophotometer for the purposes of performing a diagnostic operation. The cited portions of Taylor do not disclose, however, that the spectrophotometers are capable of communicating with each other or of sharing data, such as measurements of a plurality of lights, with each other.
Therefore, Xu in view of Taylor fails to teaches “wherein the calibration matrix contains measurements made by the fielded color measurement instrument of a first plurality of lights emitted by the fielded light emitting device and measurements made by a spectroradiometer of a second plurality of lights emitted by a reference light emitting device of a same make and model as the fielded light emitting device, wherein the spectroradiometer is located remotely from the fielded color measurement instrument” (emphasis added).
Due to the amendments filed 03/17/2021 and 04/19/2021 the previous rejection of the claims under 35 USC 112 have been withdrawn.
Due to the amendments filed 03/17/2021 and 04/19/2021 the previous rejection of the claims under 35 USC 101 have been withdrawn. Specifically, the claims have been amended to include “obtaining, by the processing system, a second response of the fielded color measurement instrument to the light emitted by the fielded light emitting device; and converting, by the processing system, the second response into a triplet that corresponds to a Commission Internationale de L'eclairage XYZ color space by multiplying second response by the calibration matrix” which is considered to be integrating the abstract idea into a practical application.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15, and 20, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the calibration matrix contains measurements made by the fielded color measurement instrument of a first plurality of lights emitted by the fielded light emitting device and measurements made by a spectroradiometer of a second plurality of lights emitted by a reference light emitting device of a same make and model as the fielded light emitting device, wherein the spectroradiometer is located remotely from the fielded color measurement instrument; obtaining a second response of the fielded color measurement instrument to the light emitted by the fielded light emitting device; and Page 6PATENT Atty. Dkt. No. DATA/138 converting the second response into a triplet that corresponds to a Commission Internationale de L'eclairage XYZ color space by multiplying the second response by the calibration matrix.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
The remaining claims are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/           Primary Examiner, Art Unit 2877